IN THE COURT OF APPEALS OF IOWA

                                     No. 21-0406
                               Filed February 16, 2022


JASON BRINGUS,
    Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Webster County, Angela L. Doyle,

Judge.



      Jason Bringus appeals the denial of his application for postconviction relief.

AFFIRMED.




      Erin M. Carr of Carr Law Firm, P.L.C., Des Moines, for appellant.

      Thomas J. Miller, Attorney General, and Louis S. Sloven, Assistant Attorney

General, for appellee State.




      Considered by Vaitheswaran, P.J., and Tabor and May, JJ.
                                          2


VAITHESWARAN, Presiding Judge.

       Jason Bringus entered an Alford plea1 to attempted murder and a guilty plea

to second-degree robbery. He later filed a motion in arrest of judgment claiming

“[t]he sole reason [he] entered his plea of guilty was due to his desire to be taken

to hospital for treatment of his hernia and the constant pain and distress it cause[d]

him.” The district court overruled the motion. On direct appeal, the court of

appeals affirmed the ruling. See State v. Bringus, No. 15-0478, 2016 WL 903161,

at *2 (Iowa Ct. App. Mar. 16, 2016). The court reasoned:

       There is nothing in the record to support Bringus’[] claim that he was
       of unsound mind or that his plea was otherwise not knowing or
       voluntary. During the colloquy, Bringus was lucid and answered the
       court’s questions appropriately.     He acknowledged during the
       colloquy he understood his rights, was waiving his rights, and wanted
       to plead guilty. The record made at the plea hearing was adequate
       to establish a knowing and voluntary plea. The court had the
       opportunity to observe Bringus at the plea hearing and at the hearing
       on the motion in arrest of judgment and to determine if Bringus
       appeared to be of unsound mind. It declined to do so. We do not find
       the court abused its discretion.

Id. (footnote omitted).

       Bringus filed a postconviction-relief application, which was eventually

narrowed to a claim that his plea attorney was ineffective in failing to “present

evidence supporting the motion in arrest of judgment.”         Bringus asserted his

attorney should have obtained “the testimony of a medical doctor, or some other

qualified medical professional, to evaluate [him] to assist the court in determining

whether [his] plea was knowing and voluntary.” The postconviction court denied



1An Alford plea is a variation of a guilty plea where the defendant does not admit
participation in the acts constituting the crime but consents to the imposition of a
sentence. See North Carolina v. Alford, 400 U.S. 25, 37 (1970).
                                         3


the claim following an evidentiary hearing that included expert testimony, plea

counsel’s recollections, and Bringus’ testimony.

       On appeal, Bringus reprises his assertion that his plea attorney “breached

an essential duty by failing to procure a medical expert to testify on [his] behalf.”

He contends the breach resulted in prejudice, “as he would have proceeded to trial

if his [plea] counsel” had not “fail[ed] to procure necessary expert medical

testimony in support of his motion in arrest of judgment.”

       Bringus correctly articulates the two prongs of an ineffective-assistance-of-

counsel claim: deficient performance and prejudice. See Strickland v. Washington,

466 U.S. 668, 687, 694 (1984). We elect to focus on the prejudice prong. “[T]o

satisfy the prejudice requirement, [an applicant] must show that there is a

reasonable probability that, but for counsel’s errors, [the applicant] would not have

pleaded guilty and would have insisted on going to trial.” Sothman v. State, 967

N.W.2d 512, 522 (Iowa 2021) (quoting Doss v. State, 961 N.W.2d 701, 709 (Iowa

2021)).

       In asserting that he would have proceeded to trial, Bringus cites his

acknowledgment at the motion-in-arrest-of-judgment hearing that withdrawal of his

pleas would mean trial. But his “self-serving answer[] to [a] leading question” was

belied by his plea-hearing concession that he understood he was giving up his

right to have a trial. See Doss, 961 N.W.2d at 714.

       Bringus’ attorney confirmed Bringus “understood the finality” of his plea. At

the postconviction-relief hearing, he explained Bringus “didn’t want to proceed to

trial on it, . . . he wanted to quote-unquote, get going. He knew that he was going

to prison and . . . he wanted to try to get the best deal he possibly could.” He said
                                        4


Bringus “was saving himself time in guaranteeing that he wasn’t going to get that

possibility of consecutive sentences, so that was the benefit.” Bringus “offered no

substantial contemporaneous evidence supporting his claim.” Id. at 724 (Appel,

J., specially concurring). “Courts should not upset a plea solely because of post

hoc assertions from a defendant about how he would have pleaded but for his

attorney’s deficiencies.” Id. (citing Lee v. United States, 137 S. Ct. 1958, 1967

(2017)).

       We conclude that, even if counsel had called an expert at the motion-in-

arrest-of-judgment hearing to testify about the pain Bringus experienced when his

pleas were taken, there is no reasonable probability Bringus would have insisted

on going to trial, notwithstanding his professed understanding that this was the

consequence of a successful motion.          We affirm the denial of Bringus’

postconviction-relief application.

       AFFIRMED.